

STOCK EXCHANGE AGREEMENT


This Stock Exchange Agreement (the “Agreement”) is entered into effective this
1st day of April, 2005 by and between M-GAB Development Corporation, a Florida
corporation (“M-GAB”) and NuQuest, Inc., a Nevada corporation (“NuQuest”). Each
of M-GAB and NuQuest shall be referred to as a “Party” and collectively as the
“Parties.”


RECITALS


WHEREAS, M-GAB is a business development company engaged in the business of
assisting emerging growth companies by assisting them with their capital needs
and by providing consulting services;


WHEREAS, NuQuest is also in the business of assisting emerging growth companies
by assisting them with their capital needs and by providing consulting services;


WHEREAS, both Parties desire to provide value to their shareholders in a number
of different ways, including acquiring assets both to hold for investment and,
in certain circumstances, for distribution to their respective shareholders;


WHEREAS, the Parties desire to enter into this Agreement for the exchange of
stock in order to further their respective business purposes, and intend that
the transaction will be a tax free exchange under the Internal Revenue Code of
1986, as amended.


NOW, THEREFORE, for good and adequate consideration, the receipt of which is
hereby acknowledged, the Parties covenant, promise and agree as follows:


AGREEMENT


   

    1.         TERMS OF THE EXCHANGE:  The Exchange shall be consummated on the
following terms and conditions:

 

(a)                Within three (3) business days of the execution of this
Agreement (the “Exchange Date”), M-GAB will issue to NuQuest a total of One
Hundred Sixty Six Thousand Six Hundred Sixty Seven (166,667) shares of M-GAB
common stock (the “M-GAB Shares”).  The Parties agree that the value of the
M-GAB Shares shall be $25,000 (the “M-GAB Shares Purchase Price”), based on the
most recent sales price of M-GAB common stock.

 

(b)               No later than the Exchange Date, NuQuest will issue to M-GAB a
total of Twenty Thousand (20,000) shares of NuQuest common stock (the “NuQuest
Shares”).  The Parties agree that the value of the NuQuest Shares shall be
$25,000 (the “NuQuest Shares Purchase Price”), based on the most recent sales
price of NuQuest common stock.

 

 

1

--------------------------------------------------------------------------------



(c)                The M-GAB Shares shall be validly issued, fully paid, and non
assessable, and shall be issued without restrictive legend pursuant to an
exemption from registration provided by Regulation E.

 

(d)               The NuQuest Shares shall be validly issued, fully paid, and
non assessable, and shall be restricted in accordance with Rule 144 promulgated
under the Securities Act of 1933.

 

(e)                Immediately upon receipt of the M-GAB Shares, NuQuest shall
declare a dividend of the M-GAB Shares and shall distribute all of them,
pro-rata, to the NuQuest shareholders.  The holders of Series A Preferred Stock
of NuQuest shall receive that number of M-GAB Shares to which they would be
entitled if they converted their Series A Preferred Stock.  Notwithstanding the
foregoing, the following NuQuest shareholders shall waive, in writing, their
rights to receive any of the M-GAB Shares, and the M-GAB Shares that would
otherwise have been distributed to them shall be distributed, pro-rata, to the
other NuQuest shareholders:  Ken Honeyman, Howard Wilson, and Brian A.
Lebrecht.  NuQuest shall instruct the M-GAB transfer agent to issue the M-GAB
Shares directly to the NuQuest shareholders.

 

    2.         REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY M-GAB:  M-GAB
hereby represents, warrants and agrees as follows:

 

   (a)        M-GAB is a corporation duly organized, validly existing and in
good standing under the laws of Florida, with full power and authority to own,
lease, use, and operate its properties and to carry on its business as and where
now owned, leased, used, operated and conducted.  M-GAB has all requisite
corporate power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby and to effect the exchange of
the M-GAB Shares in accordance with the terms hereof.

 

(b)        The information heretofore furnished by M-GAB to NuQuest for purposes
of or in connection with this Agreement or any transaction contemplated hereby
does not, and all such information hereafter furnished by M-GAB to NuQuest will
not (in each case taken together and on the date as of which such information is
furnished), contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they are made, not misleading.

 

(c)        The representations and warranties herein by M-GAB will be true and
correct in all material respects on and as of the date hereof and will, except
as provided herein, survive the Exchange Date.

 

(d)        No form of general solicitation or general advertising was used by
M-GAB or NuQuest or, to the best of its actual knowledge, any other person
acting on behalf of M-GAB or NuQuest, in connection with the exchange. 

 

2

--------------------------------------------------------------------------------



 

(e)        None of the M-GAB Shares are or will be subject to any voting trust
or agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect to the M-GAB Shares.

 

                        (f)         M-GAB acknowledges that it has been
furnished with such financial and other information concerning NuQuest, the
directors and officers of NuQuest, and the business of NuQuest as M-GAB
considers necessary in connection with the exchange.  As a result, M-GAB is
familiar with the business, operations, properties, and financial condition of
NuQuest and has discussed with officers or legal counsel of NuQuest any
questions M-GAB may have had with respect thereto.  M-GAB has consulted with its
own legal, accounting, tax, investment and other advisers with respect to the
tax treatment, merits, and risks of the transactions contemplated hereby.

 

            3.         REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY NUQUEST: 
NuQuest hereby represents, warrants and agrees as follows:

 

(a)        NuQuest is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, with full power and authority to own, lease,
use, and operate its properties and to carry on its business as and where now
owned, leased, used, operated and conducted.  NuQuest has all requisite
corporate power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby and to effect the exchange of
the NuQuest Shares in accordance with the terms hereof.

 

(b)        The information heretofore furnished by NuQuest to M-GAB for purposes
of or in connection with this Agreement or any transaction contemplated hereby
does not, and all such information hereafter furnished by NuQuest to M-GAB will
not (in each case taken together and on the date as of which such information is
furnished), contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they are made, not misleading.

 

(c)        The representations and warranties herein by NuQuest will be true and
correct in all material respects on and as of the date hereof and will, except
as provided herein, survive the Exchange Date.

 

(d)        No form of general solicitation or general advertising was used by
M-GAB or NuQuest or, to the best of its actual knowledge, any other person
acting on behalf of M-GAB or NuQuest, in connection with the exchange. 

 

(e)        None of the NuQuest Shares are or will be subject to any voting trust
or agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect to the NuQuest Shares.

 

                        (f)         NuQuest acknowledges that it has been
furnished with such financial and other information concerning M-GAB, the
directors and officers of M-GAB, and the business of M-GAB as NuQuest considers
necessary in connection with the exchange.  As a result, NuQuest is familiar
with the business, operations, properties, and financial condition of M-GAB and
has discussed with officers or legal counsel of M-GAB any questions NuQuest may
have had with respect thereto.  NuQuest has consulted with its own legal,
accounting, tax, investment and other advisers with respect to the tax
treatment, merits, and risks of the transactions contemplated hereby.

 

 

3

--------------------------------------------------------------------------------



 

           4.         CONFIDENTIALITY.  Each Party hereto will hold and will
cause its agents, officers, directors, attorneys, employees, consultants and
advisors to hold in strict confidence, unless compelled to disclose by judicial
or administrative process or, in the opinion of its counsel, by other
requirements of law, all documents and information concerning any other Party
furnished it by such other Party or its representatives in connection with the
subject matter hereof (except to the extent that such information can be shown
to have been (i) previously known by the Party to which it was furnished, (ii)
in the public domain through no fault of such Party, or (iii) later lawfully
acquired from other sources by the Party to which it was furnished), and each
Party will not release or disclose such information to any other person, except
its auditors, attorneys, financial advisors, bankers and other consultants and
advisors in connection with this Agreement.  Each Party shall be deemed to have
satisfied its obligation to hold confidential information concerning or supplied
by the other Party if it exercises the same care as it takes to preserve
confidentiality for its own similar information.  Notwithstanding the foregoing,
the Parties acknowledge that this Agreement shall be discussed in, and will be
filed as an exhibit to, M-GAB’s filings with the Securities and Exchange
Commission.

 

            5.         This Agreement may not be amended, canceled, revoked or
otherwise modified except by written agreement subscribed by all of the Parties
to be charged with such modification.

 

            6.         This Agreement shall be binding upon and shall inure to
the benefit of the Parties hereto and their respective partners, employees,
agents, servants, heirs, administrators, executors, successors, representatives
and assigns.

 

            7.         All Parties hereto agree to pay their own costs and
attorneys' fees except as follows:

 

                        (a)        In the event of any action, suit or other
proceeding instituted to remedy, prevent or obtain relief from a breach of this
Agreement, arising out of a breach of this Agreement, involving claims within
the scope of the releases contained in this Agreement, or pertaining to a
declaration of rights under this Agreement, the prevailing Party shall recover
all of such Party's attorneys' fees and costs incurred in each and every such
action, suit or other proceeding, including any and all appeals or petitions
therefrom.

 

                        (b)        As used herein, attorneys' fees shall be
deemed to mean the full and actual costs of any legal services actually
performed in connection with the matters involved, calculated on the basis of
the usual fee charged by the attorneys performing such services.

 

 

4

--------------------------------------------------------------------------------



 

            8.         This Agreement and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
California including all matters of construction, validity, performance, and
enforcement and without giving effect to the principles of conflict of laws. 
Venue for any action brought under this Agreement shall be in the appropriate
court in Orange County, California.

 

            9.         The Parties agree and stipulate that each and every term
and condition contained in this Agreement is material, and that each and every
term and condition may be reasonably accomplished within the time limitations,
and in the manner set forth in this Agreement.

 

            10.       The Parties agree and stipulate that time is of the
essence with respect to compliance with each and every item set forth in this
Agreement.

 

            11.       This Agreement, along with the exhibits hereto, sets forth
the entire agreement and understanding of the Parties hereto and supersedes any
and all prior agreements, arrangements and understandings related to the subject
matter hereof.  No understanding, promise, inducement, statement of intention,
representation, warranty, covenant or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any party hereto
which is not embodied in this Agreement or the written statements, certificates,
or other documents delivered pursuant hereto or in connection with the
transactions contemplated hereby, and no Party hereto shall be bound by or
liable for any alleged understanding, promise, inducement, statement,
representation, warranty, covenant or condition not so set forth.

 

            12.       This Agreement may be executed in one or more
counterparts, each of which when executed and delivered shall be an original,
and all of which when executed shall constitute one and the same instrument.



IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.


 
 

 "M-GAB"    "NuQuest"            M-GAB Development Corporation,    NuQuest,
Inc.,    a Florida corporation    a Nevada corporation                          
     /s/ Carl Berg        /s/ Ken Honeyman    By:    Carl Berg    By:    Ken
Honeyman    Its:    President    Its:    President  


 
5

--------------------------------------------------------------------------------


